For more information, contact: Lauren Dillard Acxiom Investor Relations (650) 372-2242 investor.relations@acxiom.com EACXM ACXIOM ANNOUNCES THIRD QUARTER RESULTS Revenue Grows 6% Year-over-Year Connectivity Revenue Run-Rate Exceeds $100 Million Company Raises Fiscal 2016 Full Year Guidance LITTLE ROCK, Ark. – February 4, 2016 Acxiom® (Nasdaq: ACXM), an enterprise data, analytics and software-as-a-service company, today announced financial results for its third quarter ended December 31, 2015. Financial Highlights · Revenue: Total revenue was $221 million, up approximately 6% compared to the third quarter of last year. Excluding an unfavorable currency impact of approximately $2 million, revenue was up 7%. US revenue of $199 million was up 8% year-over-year. · Operating Income (Loss): GAAP operating loss from continuing operations improved to nearly break-even compared to a loss of $2 million in the prior year. Non-GAAP operating income from continuing operations improved 7% to approximately $22 million. · Earnings (Loss) per Share: GAAP loss per share from continuing operations was $0.01 compared to earnings per share of $0.00 in the prior year. Non-GAAP diluted earnings per share from continuing operations were $0.18, up from $0.17 a year ago. · Operating Cash Flow: Operating cash flow from continuing operations was $37 million, up 13% from $33 million last year. · Free Cash Flow to Equity: Free cash flow to equity was $14 million, up 52% from $9 million in the prior year. This measure excludes cash flows related to the IT Infrastructure Management divestiture. Segment Results Marketing Services · Revenue was $116 million, up 1% compared to the third quarter of last year. US revenue of $106 million was up 3% year-over-year. · Gross margin decreased from 36% to 33%. · Operating income was $20 million, down 7% compared to the prior year. · The declines in gross margin and operating income were driven by infrastructure investments in the US. 1 Audience Solutions · Revenue was $77 million, up 1% compared to the prior year period. US revenue of $66 million was up 3% year-over-year. · Gross margin improved from 52% to 59%. · Operating income was $31 million, up 6% compared to the prior year. · The improvements in gross margin and operating income were driven by revenue growth and operational cost efficiencies, partially offset by investments in R&D and sales and marketing. Connectivity · Revenue was $28 million, up approximately 59% compared to the third quarter of last year, driven by continued onboarding momentum. Connectivity exited the quarter with a $100 million annualized revenue run-rate. · Gross margin improved from 33% to 57%. · Operating loss improved by $7 million to a slight loss of roughly $1 million. · The improvements in gross margin and operating results were driven by growth in subscriptions and royalties, partially offset by on-going investments to support growth. Non-GAAP results exclude items including non-cash compensation, purchased intangible asset amortization, restructuring charges and separation and transformation costs. A reconciliation between GAAP and non-GAAP results is attached to this release. “We are pleased to report a solid quarter highlighted by new customer additions and revenue growth across all of our divisions,” said Acxiom CEO Scott Howe. “Our divisional structure is beginning to pay dividends, and the investments we are making against our long-term strategy continue to build the foundation for sustainable future growth.” Business Highlights · Connectivity added over 20 new customers during the quarter and added 25 new partner integrations. Marketers can now onboard and distribute their data to a growing network of more than 275 marketing platforms and data providers. · Acxiom powered $122 million of gross media spend in the third quarter, up 66% year-over-year. On a trailing twelve-month basis, Acxiom powered $317 million of gross media spend, up 107% over the comparable period. · Acxiom expanded its addressable TV offering with the acquisition of the Audience Interconnect data platform from Allant Group. This capacity provides partners with the leading ability to reach targeted US households via data-driven ad campaigns. Ad sellers, agencies and brands can activate data across an expanded ecosystem that includes TV partners representing nearly 50 million addressable homes and over 100 million individuals. · Dennis Self was appointed President and General Manager of Marketing Services. Self has held several mission critical roles within Acxiom, including senior vice president of delivery for Marketing Services, where he led the transformation and modernization of the company’s client delivery function. Prior to that, he served as the company’s chief information officer and senior vice president of technical operations. · Acxiom repurchased 463,000 shares for approximately $10 million during the quarter. Since inception of the share repurchase program in August 2011, Acxiom has repurchased 14.8 million shares for $240 million. 2 Financial Outlook Acxiom’s guidance excludes the impact of non-cash compensation, purchased intangible asset amortization, restructuring charges and separation and transformation costs. Estimates for fiscal 2016 have been raised as follows: · Revenue from continuing operations in the range of $835 million to $840 million as compared to Acxiom’s previous estimate of $815 million to $840 million · Non-GAAP diluted earnings per share from continuing operations to be as much as $0.54 as compared to the company’s previous estimate of between $0.45 and $0.50 Conference Call Acxiom will hold a conference call at 4:00 p.m. CT today to further discuss this information. Interested parties are invited to listen to the call, which will be broadcast via the Internet at investors.acxiom.com. A slide presentation will be referenced during the call and can be accessed here. About Acxiom Acxiom is an enterprise data, analytics and software-as-a-service company that uniquely fuses trust, experience and scale to fuel data-driven results. For over 40 years, Acxiom has been an innovator in harnessing the most important sources and uses of data to strengthen connections between people, businesses and their partners. Utilizing a channel and media neutral approach, we leverage cutting-edge, data-oriented products and services to maximize customer value. Every week, Acxiom powers more than a trillion transactions that enable better living for people and better results for our 7,000+ global clients. For more information about Acxiom, visit Acxiom.com. Forward-Looking Statements This release and today’s conference call contains forward-looking statements including, without limitation, statements regarding expected levels of revenue and earnings per share. Such forward-looking statements are subject to certain risks and uncertainties that could cause actual results to differ materially. The following are factors, among others, that could cause actual results to differ materially from these forward-looking statements: the possibility that the expected revenue from the divisions may not be realized within the expected timeframe; the possibility that certain contracts may not generate the anticipated revenue or profitability or may not be closed within the anticipated time frames; the possibility that significant customers may experience extreme, severe economic difficulty or otherwise reduce or cancel the amount of business they do with us; the possibility that we will not successfully complete customer contract requirements on time or meet the service levels specified in the contracts, which may result in contract penalties or lost revenue; the possibility that data suppliers might withdraw data from us, leading to our inability to provide certain products and services to our clients; the possibility that we may not be able to attract, retain or motivate qualified technical, sales and leadership associates, or that we may lose key associates; the possibility that we may not be able to adequately adapt to rapidly changing computing environments, technologies and marketing practices; the possibility that we will not be able to continue to receive credit upon satisfactory terms and conditions; the possibility that negative changes in economic conditions in general or other conditions might lead to a reduction in demand for our products and services; the possibility that there will be changes in consumer or business information industries and markets that negatively impact the company; the possibility that the historical seasonality of our business may change; the possibility that we will not be able to achieve anticipated cost reductions and avoid unanticipated costs; the possibility that the fair value of certain of our assets may not be equal to the carrying value of those assets now or in future time periods; the possibility that unusual charges may be incurred; the possibility that changes in accounting pronouncements may occur and may impact these forward-looking statements; the possibility that we may encounter difficulties when entering new markets or industries; the possibility that we could experience loss of data center capacity or interruption of telecommunication links; the possibility that new laws may be enacted which limit our ability to provide services to our clients and/or which limit the use of data; and other risks and uncertainties, including those detailed from time to time in our current and periodic reports filed with the Securities and Exchange Commission, including our current reports on Form 8-K, quarterly reports on Form 10-Q and annual reports on Form 10-K, particularly the discussion under the caption “Item 1A, RISK FACTORS” in our Annual Report on Form 10-K for the year ended March 31, 2015, which was filed with the Securities and Exchange Commission on May 27, 2015. 3 With respect to the provision of products or services outside our primary base of operations in the United States, all of the above factors apply, along with the difficulty of doing business in numerous sovereign jurisdictions due to differences in scale, competition, culture, laws and regulations. We undertake no obligation to update the information contained in this press release or any other forward-looking statement. Acxiom is a registered trademark of Acxiom Corporation. To automatically receive Acxiom Corporation financial news by email, please visit www.acxiom.com and subscribe to email alerts. 4 ACXIOM CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) (Dollars in thousands, except earnings (loss) per share) For the Three Months Ended December 31, $ % Variance Variance Revenues % Cost of revenue ) %) Gross profit % % Gross margin % % Operating expenses: Research and development ) %) Sales and marketing % General and administrative % Gains, losses and other items, net % Total operating expenses % Loss from operations ) ) % % Margin -0.2
